        Case: 5:20-cv-01669-SL Doc #: 5 Filed: 12/10/20 1 of 5. PageID #: 23




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 JOVAN D. HUGHEY,                                 )          CASE NO. 5:20-cv-1669
                                                  )
                                                  )
                        PLAINTIFF,                )          JUDGE SARA LIOI
                                                  )
                                                  )          MEMORANDUM OF OPINION
                                                  )          AND ORDER
 vs.                                              )
                                                  )
                                                  )
 CRESTON POLICE DEPARTMENT,                       )
                                                  )
                                                  )
                       DEFENDANT.                 )



       Pro se plaintiff Jovan Hughey filed this action under 42 U.S.C. § 1983 against the Creston

Police Department. In the complaint, Hughey alleges Creston Officers stopped him for a traffic

violation and wrongfully arrested him for drug violations. He asserts claims for violation of his

Fourth and Fourteenth Amendment rights as well as numerous state law causes of action, and he

seeks monetary damages and relief from his conviction.

       I.      Background

       Hughey alleges he was stopped by Creston, Ohio police officers on December 26, 2018 for

failing to stop at a red light. The officer approached the car and asked Hughey for his driver’s

license. Hughey states that the officer made no mention at that time of smelling marijuana. He

contends that the officer took his license and returned to his police car giving him the impression

that he was writing a traffic ticket. Hughey claims the officer stayed in his car for thirty minutes,

which seemed excessively long for writing a ticket. He contends that the officer then approached
        Case: 5:20-cv-01669-SL Doc #: 5 Filed: 12/10/20 2 of 5. PageID #: 24




his car with another officer following behind and informed him that they had detected the odor of

marijuana in Hughey’s vehicle. They asked Hughey to step out of his car and while one officer

conducted a sobriety test, the other searched his vehicle. Hughey indicates the searching officer

reported that he had found drugs in the car. Hughey denies that drugs were in his car and claims

the officer’s body camera did not provide a clear view of the area in which the officer claimed to

have found the drugs. He nevertheless was charged with drug offenses. The trial court denied his

motion to suppress and he was convicted. He claims the defendant violated his Fourth and

Fourteenth Amendment rights.

       II.     Standard of Review

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364, 365

(1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to dismiss

an in forma pauperis action under 28 U.S.C. § 1915(e) if it fails to state a claim upon which relief

can be granted, or if it lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319

(1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v. City of Strongsville, 99 F.3d

194, 197 (6th Cir. 1996). A claim lacks an arguable basis in law or fact when it is premised on an

indisputably meritless legal theory or when the factual contentions are clearly baseless. Neitzke,

490 U.S. at 327. A cause of action fails to state a claim upon which relief may be granted when it

lacks plausibility in the complaint. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007).

       A pleading must contain a short and plain statement of the claim showing that the pleader

is entitled to relief. Ashcroft v. Iqbal, 556 U.S. 662, 677 78 (2009). The factual allegations in the

pleading must be sufficient to raise the right to relief above the speculative level on the assumption

that all the allegations in the complaint are true. Twombly, 550 U.S. at 555. The plaintiff is not

required to include detailed factual allegations, but must provide more than an unadorned, the
                                                  2
        Case: 5:20-cv-01669-SL Doc #: 5 Filed: 12/10/20 3 of 5. PageID #: 25




defendant unlawfully harmed me accusation. Iqbal, 556 U.S. at 678. A pleading that offers legal

conclusions or a simple recitation of the elements of a cause of action will not meet this pleading

standard. Id. In reviewing a complaint, the Court must construe the pleading in the light most

favorable to the plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998).

       III.    Analysis

       As an initial matter, the Creston Police Department is not a proper defendant. Police

departments are not sui juris, meaning they are not separate legal entities under Ohio law that are

capable of suing or being sued. See, e.g., Carmichael v. City of Cleveland, 571 F. App'x 426, 435

(6th Cir. 2014) (finding dismissal of claims against county sheriff’s department was proper

because “as the district court correctly noted, federal courts have held that, under Ohio law, a

county sheriff’s office is not a legal entity that is capable of being sued”); Bey v. Elmwood Place

Police Dep't, No. 1:16cv823, 2017 WL 3821456, at *4 (S.D. Ohio Sept. 1, 2017) (agreeing that

county sheriff’s office “is not a separate legal entity subject to suit under § 1983” and dismissing

claims against it).1 Rather, they are merely subunits of the municipality they serve.

       Even liberally construing Hughey’s complaint as alleging claims as against the Village of

Creston pursuant to Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 694 (1978),

these claims are still subject to dismissal. Counties and other bodies of local government may be

sued pursuant to 42 U.S.C. § 1983 if they are “alleged to have caused a constitutional tort through



1
  See also Ebbing v. Butler Cty., Ohio, No. 1:09-CV-00039, 2010 WL 596470, at *6 (S.D. Ohio
Feb. 16, 2010) (“Ohio and federal courts agree that a county sheriff’s department is not sui juris.”);
Simms v. Butler Cty. Sheriff’s Office, No. 1:16-cv-247, 2016 WL 720983, at *2 (S.D. Ohio Jan.
29, 2016) (recommending dismissal where “plaintiff’s complaint against a department of the
Butler County Sheriff’s Office is subject to dismissal because the defendant is not sui juris and,
therefore, lacks the capacity to be sued under § 1983”), adopted, 2016 WL 696094, at *1 (S.D.
Ohio Feb. 22, 2016).
                                                  3
           Case: 5:20-cv-01669-SL Doc #: 5 Filed: 12/10/20 4 of 5. PageID #: 26




‘a policy statement, ordinance, regulation, or decision officially adopted and promulgated by that

body’s officers.’” City of St. Louis v. Praprotnik, 485 U.S. 112, 121 (1988) (quoting Monell, 436

U.S. at 690.) Here, Hughey alleges that individual officers planted evidence of drugs during their

search of his vehicle. He does not allege the Village of Creston played a role in that decision.

Hughey therefore, fails to state a claim on which relief may be granted against the Village of

Creston.

        Even if Hughey could proceed against the Village of Creston, his claims are not able to be

brought in a civil rights action. To the extent he is seeking to reverse his conviction, his sole remedy

is habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). To the extent he is seeking

damages for an unlawful conviction, or for other harm caused by actions whose unlawfulness

would render his conviction invalid, he first must prove that his conviction has been reversed on

direct appeal, or called into question by a federal court’s issuance of a writ of habeas corpus, 28

U.S.C. § 2254. Heck v. Humphrey, 512 U.S. 477, 486 (1994). The Court must consider whether a

judgment in favor of Hughey in this action would necessarily imply that his conviction is invalid.

If it would, the complaint must be dismissed unless Hughey can demonstrate that his conviction

has already been set aside. If, however, the Court determines that the Hughey’s claims, even if

successful, would not demonstrate the invalidity of his criminal conviction, the action should be

allowed to proceed, in the absence of some other bar to the suit. Here, Hughey alleges that the

drugs the officers reported to have found in his car were not there before the search and the search

itself was unreasonable. As the evidence supporting his conviction was found during that search,

Hughey’s claims, if found to have merit, would call his conviction into question. Hughey does not

suggest his conviction has been overturned. Therefore, his claims are not cognizable in a civil

rights action.
                                                   4
        Case: 5:20-cv-01669-SL Doc #: 5 Filed: 12/10/20 5 of 5. PageID #: 27




       Finally, Hughey asserts numerous state law claims. Supplemental jurisdiction exists

whenever state law and federal law claims derive from the same nucleus of operative facts and

when considerations of judicial economy dictate having a single trial. United Mine Workers of

America v. Gibbs, 383 U.S. 715, 724 (1966). The court, however, may exercise discretion in

hearing state law matters. Id. at 726. In cases where the federal law claims are dismissed before

trial, the state law claims should also be dismissed. Id. Having dismissed Hughey’s federal law

claims, this court declines jurisdiction to hear his state law claims.

       IV.     Conclusion

       For all the foregoing reasons, this action is dismissed pursuant to 28 U.S.C. § 1915(e).

Pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be taken in good faith.

       IT IS SO ORDERED.


 Dated: December 10, 2020
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE




                                                  5
